Upon Motion this day made unto this Court by Mr. Whitaker, being of the Defendants Counsel, it was alledged that the said Mehitable Gilbertson having a young Child, was unfit to travel to Charles Town from her house in the Country, and therefore it was prayed that the Defendants may be at liberty to take out a Dedimus Potestatem to make answer in the Country; Which is Ordered accordingly; and Colonel John Fenwick, Colonel Abraham Eve, Mr. Hugh Hext and Mr. Thomas Farr or any three or two of them are appointed Commissioners for that purpose.
Intr.
Thos. Lamboll Deputy Register